UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6058


JAMES J. ROYAL,

                  Plaintiff – Appellant,

             v.

KATHLEEN J. BASSETT, Warden; K. L. PICKEREL, Assistant
Warden; M. GILBERT, RNCB; MR. PHIPPS, Nurse; FRED SCHILLING,
TLC Health Director; GEORGE SMITH, Chief Dentist for the
Virginia Department of Corrections,

                  Defendants – Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:08-cv-00222-jlk-mfu)


Submitted:    July 9, 2009                  Decided:   August 14, 2009


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James J. Royal, Appellant Pro Se.         Susan Bland Curwood,
Assistant Attorney General, Richmond, Virginia; Rosalie Fessier,
TIMBERLAKE, SMITH, THOMAS & MOSES, PC, Staunton, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James   J.    Royal    appeals       the    district     court's   orders

granting Defendants’ summary judgment motions on his 42 U.S.C.

§ 1983 (2006) deliberate indifference to dental needs claims,

and   denying       his    Fed.       R.       Civ.    P.    59(e)     motion       for

reconsideration.          We   have    reviewed        the   record   and    find    no

reversible error.         Accordingly, we affirm the district court’s

orders.     Royal v. Bassett, 7:08-cv-00222-jlk-mfu (W.D. Va. Dec.

9, 2008; Jan. 8, 2009).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the   court   and      argument     would    not    aid    the

decisional process.


                                                                            AFFIRMED




                                           2